656 So. 2d 584 (1995)
Richard ROUNDTREE, Petitioner,
v.
Charles FELTON, Director, Dade County Corrections and Rehabilitation, Respondent.
No. 95-1748.
District Court of Appeal of Florida, Third District.
June 20, 1995.
Bennett H. Brummer, Public Defender, and Louis Campbell, Asst. Public Defender, for petitioner.
Robert A. Butterworth, Atty. Gen., and Fredericka Sands, Asst. Atty. Gen., for respondent.
Before SCHWARTZ, C.J., and BASKIN and COPE, JJ.
PER CURIAM.
Based on respondent's appropriate confession of error, we grant the petition for writ of habeas corpus and quash the order of incarceration. The record does not support the trial court's finding that petitioner had the ability to pay the purge amount; furthermore, the court failed to follow proper procedures for instituting criminal contempt proceedings. Bowen v. Bowen, 471 So. 2d 1274 (Fla. 1985); Pino v. Felton, 647 So. 2d 335 (Fla. 3d DCA 1995).
Writ issued.
The petitioner shall be released forthwith.